        Case 2:18-cr-00422-SMB Document 891 Filed 02/18/20 Page 1 of 5



 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9                                  UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA, PHOENIX
11
12 United States of America,                      CASE NO. 2:18-cr-00422-004-PHX-SMB
13                     Plaintiff,                 DEFENDANT JOHN BRUNST’S
                                                  RESPONSE TO UNITED STATE’S
14               vs.                              REPLY TO BRUNST’S RESPONSE TO
                                                  COURT ORDER RE GRAND JURY
15 Michael Lacey, et al.,                         DISCLOSURE (DOCKET #887)
16                     Defendants.                Assigned to Hon. Susan M. Brnovich
                                                  Courtroom 506
17
                                                  Trial Date:         May 5, 2020
18
19
20
21
22
23
24
25
26
27
28
     3635755.1                                              Case No. 2:18-cr-00422-004-PHX-SMB
       DEFENDANT JOHN BRUNST’S RESPONSE TO UNITED STATE’S REPLY TO BRUNST’S RESPONSE TO
                     COURT ORDER RE GRAND JURY DISCLOSURE (DOCKET #887)
          Case 2:18-cr-00422-SMB Document 891 Filed 02/18/20 Page 2 of 5



 1           The Court should disregard the government’s nine-page “Reply” (Docket #887
 2 (“Reply”)) to Defendant John Brunst’s simple request to see any grand jury transcripts
 3 provided to the Court, and for the transcripts to include any Pinkerton instructions that
 4 were given. The government’s “Reply” is actually an improper sur-reply to Mr. Brunst’s
 5 Reply in Support of the Motion to Dismiss Indictment Based on Failure to Allege
 6 Necessary Elements of the Travel Act (Docket #798), and to the Defendant’s Joint Motion
 7 to Dismiss Indictment for Grand Jury Abuse, Or, In The Alternative, For Disclosure of
 8 Grand Jury Transcripts (Docket # 780), rather than a response to Mr. Brunst’s recent filing
 9 (Docket #881). The government in fact cites to those two prior filings in the first sentence
10 of its seven pages of “law and argument.” Docket #887 (“Reply”) at 2:16-17. The
11 government did not seek or obtain leave from the Court to file an additional sur-reply to
12 either motion.1
13           First, the “Reply” is largely non-responsive to the main point in Mr. Brunst’s filing
14 (Docket #881). The “Reply” makes no effort to explain why the transcripts of legal
15 instructions should not also be provided to the defense under seal, if the Court is going to
16 consider them as part of its consideration of the pending Motion to Dismiss. Rule
17 6(e)(3)(E) certainly does not require in camera review, and providing the transcripts to the
18 defense under seal protects any secrecy concerns that may remain, while also giving all
19 parties equal access to all information being considered by the Court. Rather than respond,
20 the government takes seven pages and cites thirty cases to essentially argue that the Court
21 should not consider the grand jury transcripts at all, and to re-argue whether improper
22 instructions to the grand jury warrant dismissal.2 That is not a “reply” to Mr. Brunst’s
23
     1
      LRCiv 7.2 does not permit sur-replies without leave of the court, and such filings
24 should not be considered. See CWT Canada II LP v. Danzik, 2019 WL 79001, at *12 (D.
25 Ariz. Jan 2, 2019).
     2
26      The government also argues at length that any misconduct that may be disclosed in the
   transcripts of the instructions would not rise to a level justifying dismissal. Of course, the
27 defense has no way to respond without seeing the transcripts; the government’s position
28 only provides further bases for disclosure of all relevant information to all parties, and for
   3635755.1
                                                   2               Case No. 2:18-cr-00422-004-PHX-SMB
         DEFENDANT JOHN BRUNST’S RESPONSE TO UNITED STATE’S REPLY TO BRUNST’S RESPONSE TO
                       COURT ORDER RE GRAND JURY DISCLOSURE (DOCKET #887)
          Case 2:18-cr-00422-SMB Document 891 Filed 02/18/20 Page 3 of 5



 1 recent filing, but an improper sur-reply to certain points raised (or that could have been
 2 raised) in the underlying Motion and Reply briefs.3
 3           Second, the “Reply” argues that the Court need not review the Pinkerton
 4 instructions because there is no requirement that theories of liability be included in an
 5 indictment. Docket #887 (“Reply”) at 7-9. The argument misses the point and is non-
 6 responsive to Mr. Brunst’s request. If the government instructed the grand jury on
 7 Pinkerton liability related to the Travel Act counts – as its argument and briefing to date
 8 suggest it did – the Court needs to know that for purposes of evaluating the propriety of the
 9 indictments on Counts 2 through 51.4 If the grand jury was not instructed appropriately as
10 to Count 1, and then was told that it could indict the defendants based on Pinkerton
11 liability, the bases for dismissal of the charges only grow.
12           Mr. Brunst respectfully submits that the various problems with the Superseding
13 Indictment raised in the underlying Motion and Reply briefs cannot be cured, no matter
14 how the grand jury was instructed. But if the Court is going to examine the grand jury
15           //
16           //
17           //
18
19
     the Court to consider all of the relevant instructions.
20
     3
        The government also attempts to recast the pending Motion as arguing that dismissal is
21 warranted only because of improper grand jury instructions. In fact, the Motion was based
   on problems reflected on the face of the Superseding Indictment—problems that cannot be
22
   cured no matter how the grand jury was instructed. Mr. Brunst merely noted in a footnote
23 that those problems suggest the grand jury was not properly instructed. Docket #798 at fn.
   6.
24
   4
        This would be in addition to the problems with Counts 2 through 51 as identified in the
25
   Motion and Reply brief, including the definition of “unlawful activity” that does not
26 comply with statutory requirements, failing to allege a business enterprise as to each count,
   the resulting failure to allege the necessary knowledge and intent for each defendant as to
27 each count, and the failure to even allege who posted most of the advertisements
28 underlying the charges.
   3635755.1
                                                  3             Case No. 2:18-cr-00422-004-PHX-SMB
         DEFENDANT JOHN BRUNST’S RESPONSE TO UNITED STATE’S REPLY TO BRUNST’S RESPONSE TO
                       COURT ORDER RE GRAND JURY DISCLOSURE (DOCKET #887)
        Case 2:18-cr-00422-SMB Document 891 Filed 02/18/20 Page 4 of 5



 1 instructions when adjudicating the Motion, it should examine all of the relevant
 2 instructions and should provide copies of whatever it is examining to all parties.
 3
 4 DATED: February 18, 2020                Gary S. Lincenberg
                                           Ariel A. Neuman
 5                                         Gopi K. Panchapakesan
 6                                         Bird, Marella, Boxer, Wolpert, Nessim,
                                           Drooks, Lincenberg & Rhow, P.C.
 7
 8
 9                                         By:         /s/ Ariel A. Neuman
                                                              Ariel A. Neuman
10                                               Attorneys for Defendant John Brunst
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3635755.1
                                              4             Case No. 2:18-cr-00422-004-PHX-SMB
       DEFENDANT JOHN BRUNST’S RESPONSE TO UNITED STATE’S REPLY TO BRUNST’S RESPONSE TO
                     COURT ORDER RE GRAND JURY DISCLOSURE (DOCKET #887)
        Case 2:18-cr-00422-SMB Document 891 Filed 02/18/20 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on February 18, 2020, I caused the electronic transmission of
   the attached document to the Clerk’s Office using the CM/ECF System for filing and
 3 transmittal of a Notice of Electronic Filing to the CM/ECF registrants who have entered
   their appearance as counsel of record.
 4
 5                                         By:         /s/ Ariel A. Neuman
                                                              Ariel A. Neuman
 6
                                                 Attorneys for John Brunst
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3635755.1
                                              5             Case No. 2:18-cr-00422-004-PHX-SMB
       DEFENDANT JOHN BRUNST’S RESPONSE TO UNITED STATE’S REPLY TO BRUNST’S RESPONSE TO
                     COURT ORDER RE GRAND JURY DISCLOSURE (DOCKET #887)
